
	
		II
		112th CONGRESS
		2d Session
		H. R. 6633
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 20, 2012
			Received
		
		AN ACT
		To designate the United States courthouse
		  located at 101 East Pecan Street in Sherman, Texas, as the Paul Brown
		  United States Courthouse.
	
	
		1.DesignationThe United States courthouse located at 101
			 East Pecan Street in Sherman, Texas, shall be known and designated as the
			 Paul Brown United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 Paul Brown United States Courthouse.
		
	
		
			Passed the House of
			 Representatives December 19, 2012.
			Karen L. Haas,
			Clerk
		
	
